Title: To John Adams from Edmund Jenings, 3 June 1783
From: Jenings, Edmund
To: Adams, John


          
          
            Sir
              London June 3d. 1783.
            I have had the very great Satisfaction of embracing Mr Joshua Johnson after a long Separation, during trying & painful Times, the Sight of Him afforded me much Joy, which was not a little increased by his presenting to me your Excellencys Letters of the 18 & 21 April, having been for some time under much Uneasyness at not having had a Line from You, when I Know a fresh attack had been made on my reputation in order to lessen me in your opinion. your very friendly Letter has releivd my mind from all my fears, & inspired, me at the same Time, with the Spirit of forgiveness, Since I find I am not injured; but on the Contrary, as I flatter myself more esteemd by you than I was. I have been frequently very near driven from my natural Temper, but I trust, I shall now preserve it; your Approbation and the applause I have met with in England, from those, who have been informed of what has passed, will Keep me cool even to the last Extremity, to which Things may come, for I do not yet think, I shall be forgiven the Injustice done me, but that the more fair my Character may appear, the Provocation to wrong me will be aggravated. Surely there has been Time enough for a benevolent Mind to recover from its Error, my Ennemys seems to Catch at every Thing to make himself & me miserable; for Instance Altho He must see now by the Declarations of his friend in London that all his first Suspicions Beliefs & Charges Are ill-founded, yet He now eagerly seises another ground of Accusations, & on that Endeavours to make the former good, altho they were totally different
            I having said without much Consideration that the Anonymous Letter was sent to You at the desire of Mr B. He has got that Gentleman to declare, that He did not make that request & instigated Him to write me a Letter thereon, which I beleive He is now sorry that He did.
            I do not think myself bound to Answer My Adversary on this Charge, until He makes very Ample Apologies for his own Mistakes, which were I beleive infinitely more deliberately & malevolently made than mine, however I think it is not merely Necessary, that my Adversary shoud appear wrong; I ought for your Satisfaction to appear as right as possible none of his other reasons & circumstances as He called them, tended I thought to prove me guilty of the baseness, wherewith I was charged, & particularly his demand, whether I Sent the Letter at the desire of Mr B. would, in fact, if I had Answered it in the manner, for which I am now vilified for not having done, have served to my Justification— for if I had sent the Letter of my own head, & not, as I imagined at the demand of one of the Parties—I should have appeared as one of the most ignorant Plotters in the Universe, and to have forgot the Object of the Letter, I was supposed to have written, which was to have Kept it from your Knowledge, that you might have been injurd in Secret. but I made the Answer as I then thought was the Case, when the Question was put to me, I recollected Mr B had desired me to send to your Excellency an Anonymous Letter, a friendly one relative I beleive to some transactions in England, this request occurred to me when I made the Answer, that I did. I have since examined the paper which has no date, but which, I think is not relative to the question in dispute. However it is sufficient perhaps for me, to have thought at the time, that it was, to save me from the Imputation of a Wilful falsehood— in talking to Mr B since on this Subject, I have Stated this matter to Him as my Justification to Mr L. but held a very different Language to Him. I told Him that I did not recollet to have said that I thought I might take the Liberty with Him when I made the Answer, I did, to Mr L. as I was told He had written to Mr L. Him; for Having very different Ideas of the Matter. I expressed myself in a different manner— I told Him plainly, that If I had not thought myself warranted to make the Answer I did from the request I supposed He had made, I should have almost thought myself bound to do it for his Honour, which required as it seemed to me, that He should transmit a Copy of the Anonymous Letter to the person intended to be injured by an Assassin, after He had sent one to Him, whose Mind was to be tainted with Suspicion, that otherwise He made Himself inconsiderately instrumental to the designs of a Calumniator.—that His sending it to me could be for no other purpose but to convey it to You.—That He was attentive to his Friends Security & that Mr L had been wonderfully attentive to the Honour of His at Brussells, & why should He Think I should be Negligent of the Security & Honour of Mine any where.—that He Knew me better, and that I thought I Knew Him so well, as to say He would not have complaind of what I had done, if He had not been instigated Thereto. & that in fact, altho He Knew immediately of the Letter being sent in to Holland, He had never disapproved of the Step—that it was triffing to dispute about the word desire, that there were tacit requests, as strong as express ones; & that if He sent it to be communicated to you, it was enough to wipe Away his Complaints of me— He told me He did not see, why there had been so much Earnestness shown in the Matter by Mr L.
            I am drawing up a simple Narrative of this whole Transaction with Necessary Quotations & mean to send it to a Friend in America to be communicated to others, to whose Knowledge it may come in an imperfect manner for I Am fearful that Endeavours may be used there, as I have reason to think have been here, to lessen me in the opinion of my Friends. I flatter myself they have failed in Europe & may have had a different operation, but I cannot say, what may done in America with    Do you Know Him— I once had a Correspondence with Him. for this is now the mode of Attack.
            I shall be much Surprized if my Ennemy gives up this Matter & yet whenever He does I shall be Easy; I shall therefore Act with the Caution & reserve that your Excellencys recommend but if He makes no Advances, before He quits Europe I must take Care of myself, for I have now a Clue to his Conduct—having said with some Agony that the treatment I had met with has disposd me to think no [worse?] of Americas Affairs; His friend said that He thought I was right, & sometime after told me that Mr L had said I had better not interfere in them. This had struck me much. that I think it more & more my Duty stil to Act for the Service of my Country. I have hitherto done it to the best of my abilities & with the Utmost faithfulness & Affection and I may add without disparagement to my Ennemy with as much Success as He had done— No Management therefore shall drive me from what I think just, & no one ought to attempt it, as I have as much right to do it in a private way, as any Man, but this will not be Acknowledged by those, who are Ignorant, that all Citizens in Republicks are Equal, altho one may have more Negroes than Another, and that the poor Man, who Acts with the Utmost Affection & warmth for the general good, has at least Equal Merit with the richest, however patriotic He may be.
            He, who endeavours to drive an honest Citizen from serving his Country will hurt Himself in the opinion of all. He will give suspicions of Himself to every one & in partricular to Him, whom He unjustly suspects of baseness & endeavours to force from discharging the first Duty of Society.
            all the bad passions which give rise to such a Conduct, ought to be checked— I trust Dr Price will attempt to eradicate them. He will certainly do something for us. I saw Him Yesterday, when He expressed Himself in the Language of a true Cosmopolite— I had sent Him some Papers, relative to our Debt & containing some Comfortable Anecdotes, relative to America. I did it to animate Him in his work.
            I have informed your Excellency that I had sent Him for his perusal one of your Letters to which He returnd me the following Answer.
          
          
            Dear Sir
              Kensington Green April 14. 1783.
            I am much obliged to you for your kind note, & the Letter from Mr Adams which I have inclosed. I feel a particular respect for Mr Adams; & his good opinion makes me happy. I wish I was more Capable of giving Advice to the United States, they are indeed the Hope of Mankind, but they have stil many dangers to guard against, & much to do. God grant they may preserve their purity & Liberty & never be contaminated by European manners & Vices! The Establishment of their Independance is, I think, one of the most important Events, that has ever happened among Mankind.
            
            I have intended to Convey to them a few Sentiments, but I am so much engaged about two publications, which I have in Hand, that I cannot at present apply myself to any other business—(these are now out of Hand)
            In some future time of leisure & spirits I may, I Hope, be Able to execute my design— I wish you, Sir, all possible Happiness. when you write to Mr Adams deliver to Him my best Respects.
            with great Regard / I am,
            R. P.
          
          
            I could wish their was a Correspondence between your Excellency & this good Man.
            The Gentleman, who translated the Aurea Libertas is named Kent. a friend of mine & to America He gave me most interesting Information three years ago, which was Neglectd by others, to our loss.
            perhaps your Excellency Observed in the Parliamentary debates that a Lord Sheffield talked most Idly about America: Deane & Arnold are of his Acquaintence
            Let me beg of your Excellency to make my respects to Mr Jay & endeavour to satisfy Him as to my Answer to Mr L. on which He lays now such Stress.
            I am with the greatest Respect / Sir / Your Excellencys / Most Obedient / Humble Servant
            Edm: Jenings
          
        